PER CURIAM.
The parties to this suit for. several years had been . jointly interested as stockholders in the George W. Fouke Lumber Company, a corporation, in Texas, and in a partnership of the same name in Mississippi. In 1921 Fouke, the defendant, was desirous of selling the partnership property to a corporation in which he was to become interested as a stockholder. Hindman, the plaintiff, objected to the sale, but finally agreed to it upon condition that Fouke would pay to him the amount shown by their books of account to be due to him by both the corporation and the partnership. Fouke agreed, to these terms of settlement, and thereupon Hindman joined him in the sale of the property belonging to the partnership in Mississippi. The trial resulted in a verdict and judgment for the plaintiff.
The assignments of error are based solely upon the refusal of the court to grant a new trial. No exception to any ruling is presented, and no objection was made to any of the evidence, which as a whole appears to be sufficient to sustain the verdict.
The judgment is affirmed.